DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, regarding the 112B and 112D rejections of claims 12 and 17 have been fully considered and are persuasive.  The rejections have been withdrawn. 

Applicant’s arguments, regarding the 103 rejections of claims 11-14, 17, and 19-20 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Allowable Subject Matter

Claims 11-14, 17, and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Due to the features claimed by the Applicant, after thorough search the Examiner has determined that there exists no anticipatory prior art under USC 102, nor would it be reasonable to combine several instances of prior art in order to make an obviousness rejection under USC 103.  The specific features that render this allowable include the location of the bearings and the pins, in that the pin is press fit into the planetary wheel, the bearing is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Barry Greenbaum on 7/15/2021.

The application has been amended as follows: 

Claim 11 - replace the period on line 15 with a comma.

Claim 20 - An electric handheld power tool device, comprising:

at least one handheld power tool gearbox unit which includes at least two planetary gear stages, each of the at least two planetary gear stages including at least one planet carrier, at least one planetary wheel rotatably supported in relation to the planet carrier, and at least one bearing unit to rotatably support the planetary wheel in relation to the planet carrier, wherein the at least one bearing unit is situated on the planet carrier in a circumferential direction of the planet carrier, wherein the planetary wheel includes a pin which rotatably supports the bearing unit in the planet carrier,

wherein the at least one bearing unit includes an inner ring which is integrally joined as one piece with the pin, wherein the inner ring forms an inner running surface of the at least one bearing unit,

wherein the at least one bearing unit includes an outer ring which is integrally joined as one piece with the planet carrier, wherein the outer ring forms an outer running surface of the at least one bearing unit,

wherein the at least one bearing unit is at least one of a ball bearing, a roller bearing, or a needle bearing,

wherein the at least one bearing unit includes a plurality of rolling elements situated directly adjacent to one another in a circumferential direction, wherein the rolling elements fill up a space between the inner ring and the outer ring such that a mean value of a circumference of the inner running surface and a circumference of the outer running surfaces approximately corresponds to a total diameter of the rolling elements.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                             
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731